Name: 2003/486/EC: Commission Decision of 30 June 2003 definitively allocating between the Member States for 2003 Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2003) 1997)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  plant product;  economic geography
 Date Published: 2003-07-02

 Avis juridique important|32003D04862003/486/EC: Commission Decision of 30 June 2003 definitively allocating between the Member States for 2003 Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2003) 1997) Official Journal L 164 , 02/07/2003 P. 0017 - 0018Commission Decisionof 30 June 2003definitively allocating between the Member States for 2003 Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002(notified under document number C(2003) 1997)(2003/486/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 14a thereof,Whereas:(1) Articles 13 and 14 of Commission Regulation (EC) No 2182/2002 of 6 December 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund(3) specify measures to promote switching of production. These are to be financed from the Community Tobacco Fund set up under Article 13 of Regulation (EEC) No 2075/92.(2) Total resources available from the Community Tobacco Fund for 2003 amount to EUR 19 million, 50 % of which is to be allotted to specific measures relating to switching by tobacco growers to other crops or other economic activities generating employment, and to studies on these topics.(3) In line with Articles 17(4) and 26 of Regulation (EC) No 2182/2002 the amount available for 2003 should therefore be allocated between the Member States before 30 June 2003 on the basis of the plans notified by them for granting assistance in response to the applications received.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS DECISION:Article 1The definitive allocation between Member States for 2003 of the Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002 is annexed hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 331, 7.12.2002, p. 16.ANNEXDefinitive allocation for 2003 between Member States of the Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002>TABLE>